                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                      8:18CR266

       vs.
                                                                         ORDER
AMIE L. FLETCHER,

                       Defendant.


       This matter is before the court on Defendant's MOTION FOR EXTENSION OF
PRETRIAL MOTIONS DEADLINE [26]. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall be
filed by November 26, 2018.


       IT IS ORDERED:
       1.      Defendant's    MOTION       FOR    EXTENSION        OF    PRETRIAL       MOTIONS
DEADLINE [26] is granted. Pretrial motions shall be filed on or before November 26, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between October 23, 2018, and November 26, 2018,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 24th day of October, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
